United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 04-3868
                                    ___________

Martin Link,                             *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Al Luebbers,                             *
                                         *
               Appellee.                 *
                                    ___________

                              Submitted: January 9, 2006
                                 Filed: December 8, 2006
                                  ___________

Before WOLLMAN, JOHN R. GIBSON, and ARNOLD, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Martin Link was found guilty by a jury of kidnapping, raping, and murdering
eleven-year-old Elissa Self-Braun and was sentenced to death. He appeals from the
district court’s1 judgment denying his petition for a writ of habeas corpus. We affirm.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
                                          I.

       Elissa Self-Braun disappeared in St. Louis on the morning of January 11, 1991.
On January 15, her body was found in a drift pile near the St. Francis River in Wayne
County, Missouri, approximately 130 miles from St. Louis. On January 26, 1991,
Link was arrested following a high speed chase, which ended when Link crashed the
stolen 1986 Ford Tempo he was driving into a utility pole.

      Both of the examiners who performed autopsies on Elissa’s body determined
that Elissa had been sexually assaulted and strangled, but they were unable to
determine conclusively whether Elissa died before her body was placed in the river.
One of the examiners testified that the evidence indicated that Elissa had been
strangled slowly, remaining conscious for up to five to ten minutes and dying within
approximately thirty minutes.

        Evidence connecting Link to Elissa’s kidnapping, rape, and murder included
a jar of petroleum jelly found in the stolen car that Link was driving. The jar bore
Link’s fingerprints. Genetic testing of blood found within the jar indicated that it was
consistent with Elissa’s DNA. Sperm found within Elissa’s body was determined to
match Link’s DNA. An expert testified that the probability of both of these genetic
samples matching by random chance was less than one in three hundred thousand.
Fibers found on the front passenger seat of the car appeared to match the sweater
Elissa was wearing when she was kidnapped. Link had grown up in the area where
Elissa was kidnapped and had lived near the area where her body was found. Link
had checked out of a motel near St. Louis on the morning Elissa disappeared. He
checked into a hotel between Wayne County and St. Louis the next day. A witness
at that hotel described the car Link was driving as sounding like it had a damaged
muffler. Link brought this car into a mechanic’s shop that afternoon and insisted that
it be repaired quickly. Under the car, the mechanic found several clumps of orange



                                          -2-
clay similar to the clay found in the St. Francis riverbed near where Elissa’s body was
found.

       In addition, the mechanic noticed that the car’s muffler, which had a clearance
of approximately twelve inches from the ground, had been punctured by a collision
with some object. Officers testified at trial that a twelve-inch-tall rock in the parking
area near the St. Francis River appeared to have been recently moved out of place. In
response to this evidence, Link called an accident reconstructionist, who testified that
the damage to the car could not have been caused by the rock at the crime scene. In
rebuttal, the state recalled Detective Michael Flaherty, who had testified in the state’s
case-in-chief. Detective Flaherty had examined the defense expert’s report and had
then performed his own reconstruction of the event with a car matching the model that
Link was driving at the time of his arrest. Link objected to the admission of this
evidence because of the state’s failure to disclose the fact of this reconstruction, which
was performed by Detective Flaherty prior to his earlier testimony. Link’s objection
was overruled, and Flaherty was permitted to testify.

        Link was represented by a series of different attorneys during the preparation
of his defense and his jury trial. Public defenders Kevin Curran and Cathy DiTraglia
initially handled Link’s case and performed substantial preliminary investigative
work. In 1994, the Missouri Public Defender’s system appointed Joseph Green and
Scott Rosenblum, two private criminal defense attorneys, to take over Link’s defense.
Rosenblum was replaced by Ramona Martin. Martin handled the penalty phase of
Link’s defense while Green focused primarily on the guilt phase. Because of financial
and caseload concerns, Martin withdrew from Link’s defense approximately one
month before the trial began and Vanessa Antoniou took her place. Although
Antoniou, who had assisted one of the partners in her firm prepare some twenty
murder cases during the three years she had been in the practice, had never previously
tried a murder case, Green, who had tried approximately twelve capital cases, decided
that it would be better if she presented the defense in the penalty phase. Green

                                           -3-
thought that, as a woman, Antoniou would have more credibility with the jury in light
of the fact that Link’s offenses had been committed against women. Moreover, Green
was concerned that the jury would find him less credible because of his role in the
guilt phase. Green supervised Antoniou during the penalty phase and gave her advice
and direction.

       As part of their investigation of possible defense strategies, Link’s attorneys
asked Dr. Patricia Fleming to administer a psychological evaluation. Dr. Fleming
advised the attorneys that she was unable to establish a rapport with Link and that he
did not cooperate with her. She recommended that Link be examined by a black male,
who might be better able to establish a rapport with him. Although Green was
familiar with Dr. Donald Cross, a local psychological examiner who fit Dr. Fleming’s
recommendation, he and his co-counsel did not ask Dr. Cross to examine Link prior
to the trial.

       During the penalty phase, the state presented victim impact testimony from
Elissa’s father, mother, stepfather, stepmother, and sister. In addition, the state
presented extensive evidence of Link’s criminal history. The jury heard evidence that
in 1982 Link had held a knife to the throat of a thirteen-year-old girl, had attempted
to rape her, and then had forced her to perform oral sex on him. In 1983, Link
kidnapped and raped a fifteen-year-old girl, leaving her under a bridge. For these
crimes, Link was imprisoned until 1989. Later that year, he was arrested for soliciting
a police officer for prostitution. On December 12, 1990, Link stole the Ford Tempo
that he was driving at the time of his January 26, 1991, arrest. On January 23, 1991,
Link stole a purse from a seventy-one-year-old woman and attempted to cash one of
the checks found therein. Later that same day, he raped a woman at knife-point and
kidnapped her. Two days later, he broke into a woman’s home and robbed and raped
her, holding a pillow over the woman’s face and fleeing when he heard a noise. Later
that day, Link attempted to grab an eight-year-old girl, but she fled. On January 26,
1991, the day of his arrest, Link entered an ice cream shop and demanded money from

                                         -4-
a sixteen-year-old employee, threatening her with a knife and fleeing when she
sounded an alarm.

        The evidence presented by the defense in the penalty phase consisted of
records from various institutions at which Link had been an inmate showing good
conduct there and the testimony of an investigator with the state public defender’s
office recounting her inability to gather much useful information about Link.

        During closing arguments, the prosecutor spoke at length about the crime spree
that surrounded Elissa’s murder, about Link’s history of victimizing women and
young girls, and about the brutality of this particular crime. In her closing, Antoniou
pleaded for mercy, emphasizing the lack of available information about Link. She
argued that it was immoral to kill someone whom the jury did not understand and that
the jurors would be reduced to Link’s level if they voted to kill him out of revenge or
hate. Following the jury’s recommendation of a sentence of death for Elissa’s murder,
the trial court sentenced Link to fifteen years on the kidnapping charge, to life on the
rape charge, and to death on the murder charge.

       After obtaining new counsel, Link filed a motion in state court for post-
conviction relief. One of the grounds asserted was an allegation that his trial counsel
had been ineffective in investigating Link’s childhood and had failed to discover
important mitigating evidence that might have persuaded the jury not to impose the
death penalty. At the request of post-conviction counsel, Dr. Cross examined Link
and issued a sixty-nine-page report that discussed several alleged instances of Link’s
being physically, sexually, and emotionally abused during his childhood. In addition,
the report discussed Link’s abuse of alcohol, marijuana, and inhalants dating back to
preadolescence. Dr. Cross diagnosed Link as suffering from post-traumatic stress
disorder. Link was also examined by Dr. William Logan, Dr. Robert Smith, and
psychologist Marie Clark. Their assessments were consonant with Dr. Cross’
conclusions.

                                          -5-
       At the hearing on the post-conviction petition, Green testified that he had no
strategic reason not to have Link examined by another examiner, as Dr. Fleming had
recommended. Both Green and Antoniou testified that it was Ramona Martin, whom
neither side called as a witness at the hearing, who was assigned to handle the
mitigation phase.

      Following the court’s denial of the post-conviction relief petition, Link’s direct
appeal was consolidated with his post-conviction appeal. The Missouri Supreme
Court affirmed his conviction, sentence, and the denial of post-conviction relief. State
v. Link, 25 S.W.3d 136 (Mo. 2000).

       Link filed for federal habeas corpus relief, asserting twelve violations of his
federal constitutional rights. Following the district court’s denial of the petition, we
granted a certificate of appealability on three issues: (1) whether Link received
ineffective assistance of counsel because of counsel’s failure to investigate and present
mitigating evidence, (2) whether Link received ineffective assistance of appellate
counsel because of counsel’s failure to raise on appeal a claim regarding the trial
court’s decision to allow evidence on the issue of the testing done on the Ford Tempo,
and (3) whether Link received ineffective assistance of appellate counsel because of
appellate counsel’s failure to allege constitutional violations stemming from trial
counsel's failure to make a record regarding juror strikes.

                                           II.

       In an appeal from a district court’s denial of a habeas petition, we review the
district court’s conclusions of law de novo and its findings of fact for clear error.
Lyons v. Luebbers, 403 F.3d 585, 592 (8th Cir. 2005). If the issues raised in the
petition have been adjudicated on the merits in the state court proceeding, the petition
must be denied “unless the state court disposition ‘resulted in a decision contrary to,
or involved an unreasonable application of, clearly established Federal law, as

                                          -6-
determined by the Supreme Court of the United States’ or ‘resulted in a decision that
was based on an unreasonable determination of the facts in light of the evidence
presented in the state court proceedings.’” Nooner v. Norris, 402 F.3d 801, 806 (8th
Cir. 2005) (quoting 28 U.S.C. § 2254(d)). Link’s claim of ineffective assistance of
trial counsel was fully adjudicated on the merits in the state court proceeding. Link,
25 S.W.3d at 148-49. The Missouri Supreme Court correctly identified Strickland v.
Washington, 466 U.S. 668 (1984), as the controlling legal standard. Id. As a result,
we may overturn that court’s legal conclusions only if they are objectively
unreasonable. Honeycutt v. Roper, 426 F.3d 957, 960 (8th Cir. 2005).

       To establish a claim of ineffective assistance of counsel, Link must demonstrate
that (1) his trial counsel’s performance was so deficient that it fell below an objective
standard of reasonableness, and (2) the deficiency in the trial counsel’s performance
was prejudicial to the defense. Strickland, 466 U.S. at 687-92. Because of the
“distorting effects of hindsight,” our highly deferential scrutiny of counsel’s
performance “indulge[s] a strong presumption that counsel’s conduct falls within the
wide range of reasonable professional assistance.” Id. at 689. Our review of the state
court determination that Link has not proved an ineffective assistance of trial counsel
claim, then, is “twice deferential: we apply a highly deferential review to the state
court decision; the state court, in turn, is highly deferential to the judgments of trial
counsel.” Nooner, 402 F.3d at 808.

       Link contends that his attorneys did not explore investigative options that might
have produced valuable mitigation evidence. He also faults trial counsel for failing
to present mitigation evidence at the penalty phase of his trial. Because an inadequate
investigation can undermine the reasonableness of an otherwise sound tactical
decision to not put on evidence, we address first Link’s claim regarding counsel’s
failure to conduct a reasonable investigation.




                                          -7-
       This claim relies heavily on the psychological report prepared by Dr. Fleming.
According to Dr. Fleming, the sexual nature of Link’s crimes suggests that Link had
been the victim of early sexual trauma. Dr. Fleming also stated, however, that her
psychological assessment was incomplete and inadequate because she was not able
to establish a rapport with Link. As recounted above, she recommended that Link be
examined by a black male, who would stand a better chance of establishing an
effective rapport. If his attorneys had followed through with Dr. Fleming’s
recommendation, Link argues, they would have uncovered valuable mitigation
evidence. In support of this latter contention, Link points to psychological evaluations
prepared for his petition for post-conviction relief, including the report prepared by
Dr. Cross.

       Under Strickland, trial counsel has a duty to conduct a reasonable investigation
or to make a reasonable determination that an investigation is unnecessary.
Sidebottom v. Delo, 46 F.3d 744, 752 (8th Cir. 1995). It is Link’s burden to overcome
the strong presumption that counsel’s decision to forgo additional psychological
testing was reasonable. Link asserts that Green’s and Antoniou’s testimony
demonstrate that they had no strategic reason not to pursue further psychological
examination, but neither Green nor Antoniou made this decision. According to the
testimony, it was Martin who had primary responsibility for the penalty phase.2 We
have no testimony from Martin herself regarding her reasons for declining to pursue
further psychological testing. In the absence of such testimony, we have no reason to
believe that Martin’s performance was anything other than “reasonable professional
assistance.” Nooner, 402 F.3d at 808.

      This is not a case in which the record is clear that no reasonable attorney in
Martin’s position would have failed to pursue further psychological evidence.

      2
      We note that it “is not deficient performance for a team of attorneys to divide
among them the workload of a case in a rational and efficient manner.” Bucklew v.
Luebbers, 436 F.3d 1010, 1019 (8th Cir. 2006).
                                          -8-
Contrast Rompilla v. Beard, 545 U.S. 374 (2005) (holding that defense counsel’s
failure to examine a readily available file that counsel knows the prosecution will cull
for aggravating evidence was clearly unreasonable). As the Missouri Supreme Court
observed, previous examiners had concluded that Link had no mental disease or defect
and that he would repeat his criminal behavior and kill again if released. Link, 25
S.W.3d at 149. Another report opined that, based on his criminal record, Link had a
fixation on having sex with young girls. In the light of this damaging information, it
would have been reasonable for Martin to believe that it would be better to avoid what
Green would later call a “a battle of experts” over Link’s psychological makeup.3



       Furthermore, the state post-conviction court found that Link’s various attorneys
had put a great deal of work into his case, including the mitigation phase, and that his
attorneys had discussed various options, a finding that suggests that whatever Martin’s
precise thinking may have been, the decision to forgo additional testing was the
product of thought and deliberation. Because the decision to not pursue further
psychological examinations was not unreasonable on the face of the record and
because there is no testimony that Martin acted in other than a professional manner,
Link has failed to overcome the strong presumption that counsel acted reasonably.

       Link’s claim pertaining to the failure to present evidence is also unavailing
because Green’s decision to not put on psychological evidence was a matter of trial
strategy. Ordinarily, we consider strategic decisions to be virtually unchallengeable
unless they are based on deficient investigation, in which case the “presumption of
sound trial strategy . . . founders on the rocks of ignorance.” White v. Roper, 416 F.3d
3
        There is no suggestion that Martin was unaware of the prior reports. Nor
would such a suggestion, absent supporting evidence, be plausible. As the state court
concluded, Green knew of this material. It is unlikely that Green, who was presenting
the guilt phase, was aware of this psychological information, but that Martin, who was
responsible for mitigation, was not.
                                          -9-
728, 732 (8th Cir. 2005). Because Link has failed to show that his attorneys’
investigation was deficient, Green’s tactical decision enjoys a strong presumption of
reasonableness.

       In response to the prosecutor’s question, posed immediately prior to the start
of the penalty phase, as to why the defense would not be calling any expert witnesses,
Green responded:

      [A]s an officer of the court and as a counselor at law, I will represent to
      the court that as an attorney this is my fourteenth death penalty actual
      trial much less the number of death penalty cases I’ve handled, and I
      have used psychological testimony in the past in litigation cases, and at
      times I haven’t. And based on my experience and training and
      information that’s provided to me in this case through a number of
      different avenues, I have made a conscious decision not to put that on.

       Green later stated that he had “made a conscious choice not to open the door to
any evidence as to [Link’s] personality disorders, or mental makeup,” and then asked
the trial judge to preclude the prosecution from introducing any testimony from its
psychologist, a request that the court granted. In light of this testimony, the Missouri
Supreme Court concluded that

      counsel’s strategy was to keep out as much of Link’s life as possible, and
      then preach a “sermon” against imposing the death penalty on someone
      they knew so little about. Ultimately, counsel made a conscious decision
      not to pursue or introduce psychological evidence and that decision was
      entirely a matter of trial strategy.

Link, 25 S.W.3d at 149. We conclude that this decision is not based upon an
unreasonable determination of the facts and thus must be affirmed.




                                         -10-
      Moreover, even if the failure to pursue further psychological testing or present
psychological evidence were missteps, the Supreme Court of Missouri concluded that
Link suffered no prejudice. The court stated:

      [I]f Dr. Cross had testified, the state would have called its own expert,
      who would have presented devastating testimony about Link’s state of
      mind. Further, Dr. Cross’s report contained evidence that Link lied to
      Dr. Cross and tried to fake his test results, and it verifies other expert
      opinions that Link is anti-social, aggressive, and a serial rapist. On this
      record, there is no reasonable probability that the jury would have come
      to a different result.

Link, 25 S.W.3d at 149. We conclude that the state court’s holding resulted in a
decision that was neither contrary to nor involved an unreasonable application of
clearly established federal law. Nor was it based on an unreasonable determination
of the facts in light of the evidence presented in the state court proceedings.
Moreover, while it is true that Link’s childhood may have been marked by incidents
of abuse, as noted in Dr. Cross’ report, they do not compare with those described in
Rompilla. See 545 U.S. 374, 391-92 (2005) (citing Rompilla v. Horn, 355 F.3d 233,
279 (3d Cir. 2004) (Sloviter, J., dissenting)). Thus, we cannot say that the now-
tendered evidence might well have influenced the jury’s appraisal of Link’s
culpability, and so, the likelihood of a different outcome had the evidence been
presented is not sufficient to undermine our confidence in the verdict reached by the
jury. Cf. Id. at 393 (holding that confidence in a jury’s vote for a death sentence is
undermined if the jury might well have reached a different verdict had the omitted
mitigating evidence been presented). It bears mention that Link had already been
sentenced to multiple terms of life in prison for two rapes he committed in January
1991. A jury could very well conclude that a life sentence would not result in any
additional punishment for the death of this eleven-year-old child. Accordingly,
because Link has not met his burden under either the performance or prejudice prongs
of Strickland, his claims fail.


                                         -11-
                                          III.

        Turning to his claim for ineffective assistance of appellate counsel, Link must
fulfill the Strickland requirements by showing that his counsel was unreasonably
deficient and that his defense was prejudiced by this deficiency. See Smith v.
Robbins, 528 U.S. 259, 285 (2000). When appellate counsel competently asserts
some claims on a defendant’s behalf, it is difficult to sustain a ineffective assistance
claim based on allegations that counsel was deficient for failing to assert some other
claims. Id. at 288. Because one of appellate counsel’s important duties is to focus on
those arguments that are most likely to succeed, counsel will not be held to be
ineffective for failure to raise every conceivable issue. Charron v. Gammon, 69 F.3d
851, 858 (8th Cir. 1995). “Generally, only when ignored issues are clearly stronger
than those presented, will the presumption of effective assistance of counsel be
overcome.” Smith, 528 U.S. at 288 (quoting Gray v. Greer, 800 F.2d 644, 646 (7th
Cir. 1986)).

                                          A.

      Link’s first claim of ineffective assistance of appellate counsel is based on
counsel’s failure to challenge on direct appeal the admission of the state’s accident
reconstruction evidence. Link argues, based on Wardius v. Oregon, 412 U.S. 470
(1973), that the admission of this evidence was fundamentally unfair because the state
had not disclosed this evidence to the defense, while the defense was forced to
disclose to the state its expert reconstruction evidence.

       This claim fails for two reasons. First, Link does not compare the strength of
this claim relative to those claims that were asserted on appeal. As a result, he cannot
overcome the presumption that appellate counsel acted properly in making a strategic
decision to focus on other claims. Second, Link is unable to establish prejudice,
because it appears unlikely that the Missouri courts would have overturned his


                                         -12-
conviction based on this argument. Under Missouri case law interpreting Wardius,
rebuttal witnesses need not generally be disclosed unless they are called to refute an
alibi or a defense of mental disease or defect. State v. Clark, 975 S.W.2d 256, 263
(Mo. Ct. App. 1998). Moreover, discovery violations do not warrant reversal unless
they result in fundamental unfairness or prejudice to the defendant’s substantial rights.
State v. Cook, 5 S.W.3d 572 (Mo. Ct. App. 1999). In the light of these decisions and
the overwhelming evidence of Link’s guilt independent of the now-challenged rebuttal
evidence, we conclude that Link has not shown “a reasonable probability that, but for
his counsel’s unreasonable failure [to assert this claim], he would have prevailed on
his appeal.” Smith, 528 U.S. at 285.

                                           B.

        Link also argues that appellate counsel was deficient for failing to assert error
in the trial court’s decision to strike a juror that Link asserts was qualified and for
failing to strike two jurors that Link asserts were unqualified. In addition, Link claims
that appellate counsel should have, in the state post-conviction relief appeal, asserted
that trial counsel was ineffective for failure to make a sufficient record.

       Link’s claim, insofar as it applies to a deficiency in his post-conviction relief
appeal, is not grounds for federal habeas corpus relief. There is no federal
constitutional right to the effective assistance of post-conviction counsel. Clay v.
Bowersox, 367 F.3d 993, 1005 (8th Cir. 2004). In Missouri, where the direct appeal
and post-conviction relief appeal are often consolidated, the appellant is therefore
entitled to effective assistance of counsel only on that portion of the appeal that is
devoted to direct appeal issues. Id.

       Thus, we focus solely on Link’s assertion that appellate counsel should have
asserted a jury selection claim as part of the direct appeal. Once again, Link has not
established the strength of this claim relative to the claims that were asserted by


                                          -13-
appellate counsel. He is therefore unable to overcome the strong presumption that
appellate counsel made a reasonable strategic decision not to press this particular
claim. Such a strategic decision is certainly within the reasonable range of choices an
appellate advocate might make, given the deficient record created on this issue by the
trial counsel and the fact that neither of the jurors about whom Link complains
ultimately served on the jury.

      The judgment is affirmed.
                      ______________________________




                                         -14-